DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 03/12/2020 has been entered. Claims 1-8 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/JP2018/034195 filed on 09/14/2018 and claims foreign priority of JAPAN 2017-176382 filed on 09/14/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 8 recites “causing a subject to ingest an effective dose of a nicotinamide mononucleotide, the subject needing the effective dose of the nicotinamide mononucleotide”, which is not active step. Also, it is not clear what the recitation “(excluding a medical treatment for human)” refers to or is intended to limit, for example, the agent, the subject, or both. Applicant is advised to change claim 8 to “A method for anti-aging, comprising administering by ingestion to a subject in need thereof an effective dose of a nicotinamide mononucleotide as a food product.”.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claims 1-7 recite an anti-aging agent comprising a nicotinamide mononucleotide (NMN), which is product of nature. Accordingly, the claim is directed to at least one exception (Step 2A, prong one: YES). The claim is then analyzed in Step 2A (Prong two) and is determined that this judicial exception is not integrated into a practical application because there is no indication that containing of nicotinamide mononucleotide in the recited food or medical product changes the structure, function, or other properties of the nicotinamide mononucleotide in any marked way. Instead, the nicotinamide mononucleotide retains its naturally occurring structure and properties (e.g., anti-aging activity). Thus, the claimed agent as a whole does not display markedly different characteristics compared to the closest naturally occurring counterpart. Accordingly, the Step 2A (Prong two) is NO, because this judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because prior to applicant’s invention and at the time of filing the application, containing of nicotinamide mononucleotide as an active ingredient was well-understood, routine and conventional in the field, as evidenced by the reference under the 102 rejection below. The recitation of a food or medical product does not affect this analysis, because it was also well-understood, routine and conventional at the time, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al. (WO 2014/146044, published on September 18, 2014, hereinafter referred to as Imai ‘044).
With regard to structural limitations “an anti-aging agent (or a food product; or a medical product) that contains a nicotinamide mononucleotide as an active ingredient” (claims 1, 6, and 7), and “a method comprising administering by ingestion to a subject in need of anti-aging effect an effective dose of a nicotinamide mononucleotide as a food product” (claim 8):
Imai ‘044 disclosed a pharmaceutically acceptable composition comprising, consisting essentially of, or consisting of nicotinamide mononucleotide (NMN), a salt thereof and/or a prodrug thereof, in an amount of about 100mg, about 200mg, about 300mg, about 400mg, about 500mg, about 600mg, about 700mg, about 800mg, about 900mg, about 1000mg, about 1100mg, about 1200mg, about 1300mg, about 1400mg, about 1500mg, about 1600mg, about 1700mg, about 1800mg, about 1900mg, about 2000mg, and at least one pharmaceutically acceptable excipient. These compositions can be used for administration of NMN for the treatment or reversal of age-associated degenerative changes. In a food product. In some embodiments, the pharmaceutically acceptable composition is suitable for oral administration (page 6/245, last line; page 7/245, para. 1, 3, and 5; page 8/245, para. 2). A method for treating or reversing age-associated obesity, age-associated increases in blood lipid levels, age-associated impairment of memory function, or age-associated dry eye in a subject. In various embodiments, these methods can each independently comprise, consist essentially of, or consist of administering to a subject a pharmaceutically effective amount of nicotinamide mononucleotide (NMN). A 12 month-long NMN administration study using wild-type mice under a regular chow-fed condition was conducted. NMN was administered through drinking water, and two doses of NMN, 100 and 300 mg/kg body weight/day, were tested (page 16/245, para. 3; page 17/245, para. 1 to 2; page 59/245, para. 2).
Thus, these teachings of Imai ‘044 anticipate Applicant’s claims 1-8. The composition or method of Imai ‘044 meets all structural limitation of claimed agent, product, or method, and would carry the same properties or would achieve the same intended results, including “anti-aging”, “improving an aging symptom of skin, a dry skin, skin blemishes, freckles, or a rough skin”, and “improving hormone secretion, wherein the hormone is one type, or two or more distinct types selected from a growth hormone… and melatonin”, “reducing active oxygen inside a living body”, required by claims 1-8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

(I) Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,898,738 (Tanaka et al., published on January 26, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. ‘738 claims “A method for improving eye strain, comprising causing a host in need thereof to ingest a nicotinamide mononucleotide by an effective dose, the host needing the nicotinamide mononucleotide by the effective dose” (claim 1). Pat. ‘738 also disclosed that However, the daily intake per adult of the nicotinamide mononucleotide contained in the food product is ordinarily 1 mg to 500 mg, preferably 5 mg to 300 mg, and more preferably 50 mg to 300 mg. Less than 1 mg possibly fails to 
Thus, claims 1-8 of this instant Application encompass or overlap with claim 1 of Pat. ‘738.

(II) Claims 1-5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/332,225 (Tanaka et al., the claim set of 03/16/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘225 claims “A method for improving a sleep disorder in a subject in need thereof… comprising administering to said subject an improving agent that contains 50-300 milligrams of a nicotinamide mononucleotide as an active ingredient and starch, in a capsule formulation” (claim 1). The effective dose of nicotinamide mononucleotide of Appl. ‘225 meets all structural limitation of claimed agent or product and would carry the same properties, including “anti-aging”, “improving an aging symptom of skin, a dry skin, skin blemishes, freckles, or a rough skin”, and “improving hormone secretion, wherein the hormone is one type, or two or more distinct types selected from a growth hormone… and melatonin”, “reducing active oxygen inside a living body”, required by claims 1-5 and 7.
Thus, claims 1-5 and 7 of this instant Application encompass or overlap with claim 1 of Appl. ‘225. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/              Primary Examiner, Art Unit 1623